Citation Nr: 0727591	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  05-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a June 1994 decision, the RO denied a claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and the appellant did not appeal.

2.  Evidence submitted since June 1994 is cumulative and 
redundant, and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss, and does not raise a reasonable 
possibility of substantiating the claim.

3.  Evidence submitted since June 1994 is cumulative or 
redundant, or does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus, or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied the claim for 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).
3.  The June 1994 RO decision that denied the claim for 
entitlement to service connection for tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2002, September 2003, and March 2007.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In April 2006, the veteran 
responded that he had submitted all of the evidence he had to 
VA.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has indicated he has no additional 
evidence.  He has been thoroughly informed as to the 
requirements of new and material evidence as set forth in the 
March 2007 letter from the RO, and the reasons for the 
previous final consistent with controlling law.  See Kent v. 
Nicholson, 20 Vet App 1 (2006).  As the Board concludes below 
that the preponderance of the evidence is against the claims, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the veteran have been sought.  The veteran has 
been afforded VA examinations.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Whether new and material evidence has been submitted to 
reopen the claims for service connection for bilateral 
hearing loss and tinnitus

The veteran seeks service connection for bilateral hearing 
loss and tinnitus  In essence, he believes that these 
disabilities are due to acoustic trauma in service, as well 
as complications of right ear tympanic memory repair in 
service.  

Service connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

New and Material Evidence 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 1994 rating decision the RO denied the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO rating action noted that the service 
medical records showed a slight hearing loss on the 
audiometric examination performed at induction into service.  
In August 1973, the veteran related a long history of otitis 
media as a child.  On examination, he was found to have a 
perforated tympanic membrane in the right ear in August 1973.  
A hearing loss was noted on the service separation 
examination in July 1974.  Several weeks before he was 
separated from service, he underwent tympanoplasty in August 
1974.  The RO went on to note that subsequent hearing 
evaluations dated from 1993, including an October 1993 
private audiogram and a March 1994 VA examination report, 
indicated hearing loss with a reported history of noise 
exposure in the military and occupationally.  During the 
March 1994 VA audiology examination, the examiner reviewed 
the veteran's history and noted the report of decreased 
auditory acuity over twenty years time.  The examiner noted 
the reported noise exposure while working on heavy machinery 
both in and outside of service.  He noted that his family has 
a history of hearing problems, and noted that both of his 
sisters suffer from hearing loss of unknown etiology.  
Puretone threshold results for each ear, in decibels, were as 
follows:



HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
20
30
40
65
65
50
LEFT
10
15
55
55
60
46

The average decibel loss was 50 dB on the right and 46 dB on 
the left.  

Speech discrimination scores were 88% in the right ear and 
100% in the left ear.  Tinnitus was noted to be present.  The 
summary was that the veteran had mild to severe sloping 
sensorineural hearing loss in the right ear, with normal 
hearing in the low frequencies of the left ear followed by 
mild to moderate mid to high frequency sensorineural hearing 
loss.  

Parenthetically, the Board notes that a January 1972 VA 
examination report reflects no hearing loss was detected when 
the right tympanic membrane was examined.  

Based on the above, the RO denied the claim for bilateral 
hearing loss in June 1994, finding that hearing loss pre-
existed service with a long history of ear problems and there 
was no indication that hearing loss progressed beyond the 
natural progress of the disease in service.  As to tinnitus, 
the RO noted that there was no indication of tinnitus in 
service, though the veteran reported tinnitus on the recent 
March 1994 VA examination.  

The RO informed the veteran of the denial of these claims by 
letter dated June 20, 1994.  The veteran did not appeal the 
June 1994 rating decision and it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence added to the record since the June 1994 rating 
decision includes the veteran's request to reopen his claim, 
received in September 2002, reiterating his contention that 
bilateral hearing loss and tinnitus began in service.  He 
submitted copies of previously considered service separation 
physical examination report showing tympanography was 
performed in service and that he had elevated audiometric 
thresholds at service separation.  He also submitted a 
duplicate copy of his DD 214 showing he had been in an 
engineering company and served as a motor transport operator 
and a wheeled tractor operator.  

The veteran also submitted a hearing test from Glasgow 
company, Quarry operator, dated in September 2002 and showing 
mild to severe hearing loss.  The report noted no significant 
change in high frequency sounds (2000-4000 Hertz) when 
compared to a September 2000 test.  

In a June 2004 statement, David I. Barras, M.D., of Valley 
ENT, reported that the veteran had hearing loss and tinnitus 
as well as a history of exposure to loud noise.  He noted 
that the most common cause of hearing loss in this country 
today is excessive exposure to loud noise and presbycusis, 
and that the veteran had a bit of both.  He noted a history 
of excessive noise exposure in the service which no doubt was 
contributing to his hearing loss.  

The veteran was afforded a VA examination by a physician in 
July 2006.  At that time, the examiner reviewed the veteran's 
history and noted the report of decreased auditory acuity.  
The examiner noted the September 1972 entrance examination 
into service, and described in detail the results of the 
audiometric examination.  The examiner explained that a 5 dB 
threshold shift at the noise-related frequencies was not 
considered a significant threshold shift.  He also noted the 
right tympanoplasty and the veteran's subjective complaints 
of constant tinnitus, particularly in the right ear.  
Positive premilitary noise exposure history was noted, owing 
to farm noises where loud engines and firearms were 
frequently used.  He also noted considerable loud engine 
noise exposure during service and after service.  Puretone 
threshold results for each ear, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
20
20
55
65
75
54
LEFT
20
20
60
60
65
51

Speech discrimination scores were 94% in the right ear and 
96% in the left ear.  

Acoustic reflexes were noted as absent likely due to the 
tympanoplasty.  

The examiner opined that the hearing loss pre-existed service 
and was noted on induction.  There was no significant change 
in hearing sensitivity as reflected in the of the separation 
examination.  The examiner opined that the hearing loss 
present today was likely due to post-service noise exposure.  
There are no residuals of the tympanoplasty.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1994 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim of service connection for a 
bilateral hearing loss.  The evidence added to the record 
does not include competent evidence establishing aggravation 
of the pre-service hearing loss, or showing a hearing loss 
beyond the natural progression of the disease in service, 
which was the basis for the prior determination.  Copies of 
service medical records are not new.  The veteran's 
statements and the additional medical reports are essentially 
cumulative of the evidence previously considered and do not 
raise a reasonable possibility of substantiating the claim.  
His statements are essentially a repetition of his previous 
assertions that were before the RO in 1994, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  The new medical records do not provide 
a medical linkage to service.  Dr. Barras' opinion letter 
does not address the issue of aggravation of a pre existing 
hearing loss, which was the basis for the 1994 denial.  
Therefore, there is no basis under which to reopen the claim.  
As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.  

Tinnitus

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1994 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim of service connection for 
tinnitus.  The evidence added to the record does not include 
competent evidence relating the post-service diagnoses of 
tinnitus to any event, injury, or disease in service, which 
was the basis for the prior determination.  Copies of service 
medical records are not new.  The veteran's statements and 
the additional medical reports are essentially cumulative of 
the evidence previously considered and do not raise a 
reasonable possibility of substantiating the claim.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1994, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  The new medical records do not provide 
a medical linkage to service.  Dr. Barras' opinion letter 
does not relate tinnitus to noise exposure service.  To the 
contrary, the evidence shows no relationship.  Therefore, 
there is no basis under which to reopen the claim.  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, the 
appeal must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the claim is denied.   

New and material evidence not having been submitted to reopen 
a claim for service connection for tinnitus, the claim 
remains denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


